— Order and judgment (one paper), Supreme Court, New York County, entered April 11, 1979, awarding petitioner $13,330.46, as damages for contempt, is unanimously reversed, on the law and the facts, with costs to respondent-appellant Andre & Cie, S. A., and the motion of said petitioner to punish said respondent-appellant for contempt is denied. "As punishment for contempt involves, or may involve, not only loss of property but liberty, *562it is a reasonable requirement that the mandate alleged to be violated should be clearly expressed, and when applied to the act complained of it should appear, with reasonable certainty, that it had been violated.” (Ketchum v Edwards, 153 NY 534, 539; accord Matter of Benson Realty Corp. v Walsh, 54 AD2d 881.) "In"most cases the court will construe the judgment or order strictly and resolve any ambiguities in favor of the contemnor.” (5 Weinstein-Korn-Miller, NY Civ Prac, par 5104.15, pp 51-56; see, also, Paine, Webber, Jackson & Curtis v Pioneer Warehouse Corp., 61 AD2d 756.) In the present case it does not clearly appear that the conduct of respondent-appellant complained of was a violation of the court’s mandate, fairly read. Concur — Bloom, J. P., Markewich, Silverman and Ross, JJ.